NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-1816
                                      ___________

                           EDGAR ALAN ALVAREZ CANO,
                                              Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES;
                   DEPARTMENT OF HOMELAND SECURITY
                     ___________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A98-494-458)
                     Immigration Judge: Honorable Eugene Pugliese
                      ____________________________________

                     Submitted Under Third Circuit LAR 34.1(a)
                                  April 14, 2010
           Before: SLOVITER, JORDAN and GREENBERG, Circuit Judges

                              (Opinion filed April 30, 2010)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Petitioner Edgar Alan Alvarez Cano, a native of Mexico, seeks review of a final

order of removal. For the reasons that follow, we will deny the petition for review.
                                             I.

       Alvarez Cano entered the United States in 1994 at the age of seven as a non-

immigrant visitor. He failed to depart, and in 2006, the Department of Homeland

Security (“DHS”) commenced removal proceedings. Alvarez Cano applied for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”),

and voluntary departure as an alternative to removal.

       Alvarez Cano testified that he wishes to stay in the United States because he does

not know what life in Mexico is like, that he fears gang violence and the risk of being

kidnapped, and that he fears police and government corruption.

       The Immigration Judge (“IJ”) believed Alvarez Cano’s testimony, and

acknowledged that the State Department country report for Mexico indicates that

kidnapping, gang violence, and government corruption are serious and widespread

problems. Nevertheless, the IJ determined that Alvarez Cano failed to establish past

persecution or a well-founded fear of future persecution, and that, in any event, his

asylum application was untimely. The IJ found that Alvarez Cano failed to file an asylum

application within one year after reaching the age of majority, and that he failed to meet

the “extraordinary circumstances” exception to the time limit. See 8 U.S.C. §

1158(a)(2)(D). The IJ also concluded that he failed to meet the burden of proof for

withholding of removal or CAT relief, and granted his application for voluntary

departure. The Board of Immigration Appeals (“BIA”) dismissed his appeal. Alvarez

Cano filed a timely petition for review.

                                             2
                                             II.

       We lack jurisdiction under 8 U.S.C. § 1158(a)(3) to review the denial of Alvarez

Cano’s asylum application as untimely. Although we cannot review the merits of his

asylum claim, we retain jurisdiction to consider the denial of his applications for

withholding of removal and protection under the CAT. Tarrawally v. Ashcroft, 338 F.3d

180, 185-86 (3d Cir. 2003). Where, as here, the BIA adopts the findings of the IJ and

discusses some of the bases for the IJ’s opinion, this Court will review both opinions. See

Xie v. Ashcroft, 359 F.3d 239, 242 (3d Cir. 2004). We review factual findings for

substantial evidence, see Briseno-Flores v. Att’y Gen., 492 F.3d 226, 228 (3d Cir. 2007),

upholding them “unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B); see also Dia v. Ashcroft, 353 F.3d 228, 249 (3d

Cir. 2003) (en banc).

                                             III.

       To qualify for withholding of removal, an alien must establish that it is more likely

than not that his “life or freedom would be threatened in th[e] country [of removal]

because of the alien’s race, religion, nationality, membership in a particular social group

or political opinion.” 8 U.S.C. § 1231(b)(3)(A); Tarrawally, 338 F.3d at 186. To be

eligible for CAT relief, an alien must show that it is more likely than not that he will be

tortured if removed to the country in question. 8 C.F.R. § 1208.16(c)(2).

       We agree that Alvarez Cano failed to prove that he would be persecuted on

account of a protected ground. See Ndayshimiye v. Att’y Gen., 557 F.3d 124, 129 (3d

                                              3
Cir. 2009) (an asylum applicant must show a nexus between persecution and one of the

five protected grounds). His brief testimony expressed only a subjective, generalized fear

of life in Mexico and of being kidnapped because of his family connections in the United

States. He presented no evidence that anyone in Mexico has a particular interest in him,

or that he has been threatened in any way. Given these facts, substantial evidence

supports the IJ’s and BIA’s determination that Alvarez Cano does not qualify for

withholding of removal, and nothing in the record supports his claim for CAT protection.

Accordingly, we will deny the petition for review.




                                            4